Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 19 April 2022 have been entered. Claims 1, 4-5, 8-9, 12-14, 16-22, 25-37 are pending in this application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 21, 27, 30, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, Applicant recites the claim limitation “wherein the porous body contains particles” in line 2 of claim 12. It is unclear what the scope of the term “particles” is in the claim because all matter is comprised of particles such that the claim limitation in lines 2-3 of claim 12, “a weight of the particles contained in the porous body is Wp (g)” would correspond to the total weight of the porous body. In light of the specification ([0011]), the Examiner believes Applicant intends the term “particles” to refer to particles contained in the porous body other than the particles contained within the sheath-core type binder fibers and the resin binder. The Examiner will interpret the claim as such for the purposes of prosecution. If Applicant disagrees with the Examiner’s interpretation, Applicant is encouraged to provide an alternative interpretation for the term “particles.”
Claim 21 is rejected by virtue of its dependence on claim 12.

Regarding claim 27, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Regarding claims 30 and 32, Applicant recites the claim limitation “wherein the porous body contains particles” similar to the recitation of claim 12 as set forth in the 112b rejection of claim 12 above. In light of the specification ([0011]), the Examiner believes Applicant intends the term “particles” to refer to particles contained in the porous body other than the particles contained within the sheath-core type binder fibers and the resin binder. The Examiner will interpret the claim as such for the purposes of prosecution. If Applicant disagrees with the Examiner’s interpretation, Applicant is encouraged to provide an alternative interpretation for the term “particles.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 16, 20, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al (JP 2015060686 A) (provided in Information Disclosure Statement filed by Applicant on 27 October 2020) (references herein made with respect to English Machine Translation attached) in view of McVerry et al. (US 2018/0159106 A1).

Regarding claim 1, Oyama discloses a separator for a molten salt battery exhibiting high dimensional stability even at high operating temperatures (Abstract). Oyama further discloses wherein the separator is characterized by a porous layer containing insulating inorganic particles and a polyolefin fiber wet nonwoven fabric (para. 11). Oyama therefore meets the claim limitation “wherein the porous body is a separator” because the separator of Oyama is interpreted as the claimed porous body.
The porous layer may contain an organic binder, including acrylic resins, polyvinylidene fluoride and derivatives thereof, meta-type or para-type aromatic polyamide resins, polyimide resins such as aromatic polyimide, polysulfone resins, ethylene-vinyl acetate copolymers, ethylene-acrylate copolymers, fluorine resin, styrene butadiene rubber (SBR) resin, carboxymethyl cellulose, hydroxyethyl cellulose, polyvinyl alcohol, polyvinyl butyral, polyvinyl pyrrolidone, polyurethane resins and epoxy resins (pg. 2, para. 17). Oyama specifies that the content of the binder in the porous body is most preferably between 5 mass % and 50 mass % relative to the inorganic and organic fillers (pg. 3, para. 19). 
Oyama discloses that the separator is additionally comprised of a core-sheath type composite fiber (sheath-core type binder fibers) having polypropylene (PP) as a core component and polyethylene (PE) as a sheath component (pg. 4, para. 26). In particular, the separator embodiment disclosed in Example 1 of Oyama is comprised of 100 parts by mass of a PP/PE core-sheath composite fiber with 100 parts by mass of magnesium oxide, 100 parts by mass of NMP, and 30 parts by mass of polyvinylidene fluoride (PVDF) added as a binder (pg. 7, para. 45). PVDF is therefore present in 30 parts by mass to 330 parts by mass total of the porous body, which is equivalent to approximately 9% by mass, which reads on the claim limitation “wherein a resin binder solid content is contained in an amount of more than 5.0 parts by weight and less than 50 parts by weight relative to 100 parts by weight of the porous body” because calculating parts by weight of a part relative to parts by weight of a whole is an equivalent metric to mass % wherein the instantly claimed range is 5% by mass to 50% by mass for the resin binder solid content.
Furthermore, Oyama discloses in Table 1 that Example 1 has a puncture strength (P (N) penetration strength of the porous body) of 12.5 N and a basis weight (B (g/m2) basis weight of the porous body) of 60.6 g/m2. Oyama accordingly discloses a ratio P/B equal to 0.206 (P and B satisfy P/B > 0.070).
Oyama anticipates the porous body of claim 1 as set forth above. Oyama accordingly discloses wherein the porous body is a separator for molten salt batteries and fails to disclose the use of the porous body in a lead acid battery. 
McVerry teaches a PP/PE separator [0020] and further teaches that the separator is functional in a number of various battery types, including a lead acid battery and a molten salt battery [0165]. It would therefore be obvious to one of ordinary skill in the art to use the porous body of Oyama as a separator in a lead acid storage battery without imparting any structural differences to the porous body, as taught by McVerry with a reasonable expectation of success in producing a convention lead acid battery with a functional separator. 
The examiner notes that the claim limitation “…for lead acid storage batteries” is a statement of intended use and is given patentable weight to the extent that it imparts a structural difference to the porous body. In the instant case, a lead acid storage battery is not claimed and thus the separator is not tied to any particular structure in a lead acid battery. Modified Oyama reads on the claimed separator and McVerry suggests that using the separator in a lead acid battery, in particular using a polyolefinic separator in a lead acid storage battery would have a reasonable expectation of success. Modified Oyama therefore reads on the claim limitation “wherein the porous body is a separator for lead acid storage batteries.”

Regarding claim 16, Modified Oyama meets the limitations of the porous body of claim 3 as set forth above. Modified Oyama accordingly discloses wherein the sheath-core type fibers are present in 100 parts by mass with respect to 330 total parts by mass of the porous body, as set forth above in the claim 1 analysis. Modified Oyama therefore reads on the claim limitation “wherein the sheath-core type binder fibers are contained in an amount of 10 parts by weight or more and 80 parts by weight or less relative to 100 parts by weight of the porous body” because 100 parts by mass with respect to 330 total parts by is equivalent to approximately 30 parts by weight relative to 100 parts by weight of the porous body, which falls within the claimed range.

Regarding claim 20, Modified Oyama meets the limitations of the porous body of claim 3 as set forth above. Modified Oyama accordingly reads on the claim limitation “wherein the P/B satisfies P/B<0.350.” because P/B in Example 1 of Oyama is approximately 0.206, as described in the analysis of claim 1 above.

Regarding claim 25, Modified Oyama meets the limitations of the porous body of claim 3 as set forth above. Modified Oyama further discloses wherein the thickness of the porous body in example 1 is 201 µm and has a basis weight of 60.6 g/m2. Modified Oyama therefore reads on the claim limitation “wherein a density of at least one portion of the porous body is 145 g/m2/mm or more” because a basis weight of 60.6 g/m2 and a thickness of 201 µm is equivalent to approximately 301 g/m2/mm, which falls within the claimed range.

Regarding claim 26, Modified Oyama meets the limitations of the porous body of claim 3 as set forth above. Oyama further discloses wherein the porous body may include insulating inorganic particles and that examples of said particles include silica particles (pg. 2, para. 15). 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the porous body of Modified Oyama such that it included silica particles as insulating inorganic particles, as taught by Oyama, with a reasonable expectation of success in producing a separator with suitable insulation properties. Modified Oyama therefore reads on the claim limitation “wherein the porous body contains particles and the particles are silica particles.”

Regarding claim 27, Modified Oyama meets the limitations of the porous body of claim 3 as set forth above. Oyama further teaches that suitable binder materials besides polyvinylidene fluoride (PVDF) include acrylic resin and styrene butadiene rubber resin (pg. 3, para. 17), and that two or more types of resin may be used together. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the porous body of Modified Oyama such that the resin binder PVDF may be replaced by an acrylic resin and a styrene butadiene rubber resin, as taught by Oyama, with a reasonable expectation of success in providing a suitable binder conventional in a porous body for a battery. It is obvious to one of ordinary skill in the art to substitute one prior art element for another when the substitution yields no more than predictable results (a conventional binder in a porous body). See MPEP 2143(I)(B). Modified Oyama therefore reads on the claim limitation “wherein the resin binder is an acrylic-based binder, and/or a styrene-based resin binder” in either the case where Applicant intends to claim an acrylic-based binder and a styrene-based resin binder, or alternatively the case where Applicant intends to claim an acrylic-based binder or a styrene-based resin binder. See the 112b indefinite rejection for claim 27 above.

Regarding claim 30, Modified Oyama meets the limitations of the porous body of claim 3 as set forth above. In accordance with the 112b rejection of claim 32 set forth above, the claim limitation “particles” in light of the specification is interpreted as particles other than the particles comprising the core-sheath fiber and the resin body. Accordingly, the NMP particles of Modified Oyama read on the claimed “particles” such that the particles are contained in an amount of 100 parts by mass relative to 330 total parts by mass of the porous body. Modified Oyama accordingly discloses wherein the magnesium oxide (inorganic fibers) are contained in an amount of 100 parts by mass relative to the 330 total parts by mass of the porous body as set forth above in the analysis of claim 1. Modified Oyama therefore reads on the claim limitation “wherein the porous body contains particles and inorganic fibers, and a sum of a weight of the particles and a weight of the inorganic fibers is 5 parts by weight to 80 parts by weight, relative to 100 parts by weight of the porous body” because the sum of the particles and inorganic fibers is 200 parts by mass relative to 330 total parts by mass of the porous body which is approximately equal to 61 parts by weight of the sum relative to 100 parts by weight of the porous body, which is squarely within the claimed range.

Regarding claim 31, Modified Oyama meets the limitations of the porous body of claim 3 as set forth above. Modified Oyama accordingly discloses wherein the magnesium oxide (inorganic fibers) are contained in an amount of 100 parts by mass relative to the 330 total parts by mass of the porous body as set forth above in the analysis of claim 1. Modified Oyama therefore reads on the claim limitation “wherein the porous body contains inorganic fibers, and the inorganic fibers are contained in an amount of 3 parts by weight to 70 parts by weight relative to 100 parts by weight of the porous body” because 100 parts by mass of the inorganic fibers relative to 330 parts by mass of the porous body is equal to approximately 30 parts by weight of the inorganic fibers relative to 100 parts by weight of the porous body, which falls squarely within the claimed range.

Regarding claim 32, Modified Oyama meets the limitations of the porous body of claim 3 as set forth above. In accordance with the 112b rejection of claim 32 set forth above, the claim limitation “particles” in light of the specification is interpreted as particles other than the particles comprising the core-sheath fiber and the resin body. Accordingly, the NMP particles of Modified Oyama read on the claimed “particles” such that the particles are contained in an amount of 100 parts by mass relative to 330 total parts by mass of the porous body. Modified Oyama therefore reads on the claim limitation “wherein the porous body contains particles, and the particles are contained in an amount of 3 parts by weight to 70 parts by weight relative to 100 parts by weight of the porous body” because 100 parts by mass of the NMP particles relative to 330 parts by mass of the porous body is equal to approximately 30 parts by weight of the NMP particles relative to 100 parts by weight of the porous body, which falls squarely within the claimed range.

Regarding claim 33, Modified Oyama meets the limitations of the porous body of claim 3 as set forth above. Oyama further discloses wherein the PP/PE core-sheath composite fiber is prepared as a uniform papermaking slurry and subsequently made via a wet paper making method using a circular paper machine (pg. 7, para. 45). Modified Oyama therefore anticipates the claim limitation “wherein the porous body is a wet papermaking porous body.”

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al (JP 2015060686 A) (provided in Information Disclosure Statement filed by Applicant on 27 October 2020) (references herein made with respect to English Machine Translation attached) in view of McVerry et al. (US 2018/0159106 A1) as applied to claim 3 above and further in view of Omaru et al. (US 2017/0077475 A1).

Regarding claims 4 and 5, Modified Oyama meets the limitations of the porous body of claim 3 as set forth above. Oyama further discloses wherein the melting point of polypropylene (PP) is 185°C and the melting point of the polyethylene (PE) is 135°C (pg. 7, para. 45). Therefore, the polyethylene sheath will melt before the polypropylene core and is the melting component. Oyama teaches that the PP/PE core-sheath composite fiber is included in the porous body at 100 parts by mass with respect to 330 total parts by mass (pg. 7, para. 45), which is equivalent to approximately 30% by mass of the porous body. Oyama fails to provide details regarding the mass ratio of the melting component, PE, relative to the sheath component, PP.
Omaru teaches a separator intended to be used in a rechargeable battery and using a core-sheath type fiber [0104]. Omaru further teaches that the core is polypropylene, the sheath is polyethylene, and the two components each have 50% by mass of the core-sheath fiber [0104]. 
It would therefore be obvious to one of ordinary skill in the art to modify the PP/PE core-sheath fiber of Modified Oyama such that the PP and PE components are in equal parts, i.e. each is provided at 50% by mass, as taught by Omaru, with a reasonable expectation of success in providing a suitable separator for use in a battery. 
Regarding claim 4, dependent on claim 3 as set forth above, Modified Oyama therefore reads on the claim limitation “wherein a melting component of the sheath-core type binder fibers is contained in an amount of 5.0 parts by weight or more relative to 100 parts by weight of the porous body” because PE is present in 50 parts by mass with respect to the 330 parts by mass of the porous body of Modified Oyama, equivalent to approximately 15% by mass of the porous body, which is greater than the claimed 5% or greater mass %.
Regarding claim 5, dependent on claim 3 as set forth above, reads on the claim limitation “wherein a melting component of the sheath-core type binder fibers is contained in an amount of 5.0 parts by weight or more and 50 parts by weight or less relative to 100 parts by weight of the porous body” according to the same modification as that set forth above in claim 4.

Regarding claims 18 and 19, Modified Oyama meets the limitations of the porous body of claim 3 as set forth above. Modified Oyama accordingly discloses wherein the melting component, the polyethylene, has a melting point of 135°C, as set forth above in the analysis of claim 1. Additionally set forth above in claim 1, the core-sheath fiber is present in the porous body of Oyama in 100 parts by weight. Modified Oyama fails to provide details regarding the mass ratio of the melting component, PE, relative to the sheath component, PP.
Omaru teaches a separator intended to be used in a rechargeable battery and using a core-sheath type fiber [0104]. Omaru further teaches that the core is polypropylene, the sheath is polyethylene, and the two components each have 50% by mass of the core-sheath fiber [0104]. 
It would therefore be obvious to one of ordinary skill in the art to modify the PP/PE core-sheath fiber of Modified Oyama such that the PP and PE components are in equal parts, i.e. each is provided at 50% by mass, as taught by Omaru, with a reasonable expectation of success in providing a suitable separator for use in a battery. 
Regarding claim 18, Modified Oyama reads on the claim limitation “wherein a weight ratio of a sheath component to a core component of the sheath-core type binder fiber (a weight of the sheath component (g)/a weight of the core component (g)) is 0.15 or more and 50 or less” because the weight ratio of equal weights is 1.
Regarding claim 19, Modified Oyama meets the limitations of the porous body of claim 3 as set forth above. Modified Oyama, with the modification as made above similarly in claim 18, reads on the claim limitation “wherein a weight ratio of a sheath component to a core component of the sheath-core type binder fiber (a weight of the sheath component (g)/a weight of the core component (g)) is 0.60 or more and 1.6 or less” because the weight ratio of equal weights is 1.

Claims 8-9, 12-13, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al (JP 2015060686 A) (provided in Information Disclosure Statement filed by Applicant on 27 October 2020) (references herein made with respect to English Machine Translation attached) in view of McVerry et al. (US 2018/0159106 A1) and further in view of Kawachi et al. (JP 2006310274 A) (provided in Information Disclosure Statement filed by Applicant on 27 October 2020) (references herein made with respect to English Machine Translation attached).

Regarding claims 8-9, 12-13, and 21-22, Modified Oyama meets the limitations of the porous body of claim 3 as set forth above. Oyama further discloses wherein a porous body may be comprised of glass fibers, such as in Comparative Example 1 where a glass non-woven separator was produced using chopped strand glass fibers (pg. 8, para. 56). 
Furthermore, Kawachi teaches a separator for a liquid lead-acid battery that is comprised of a core-sheath type fiber and produced via wet papermaking may be further comprised of glass fiber at 10 to 30% by mass [0011].
It would therefore be obvious to one of ordinary skill to modify the porous body of Modified Oyama such that it further included glass fibers, as taught by Oyama and Kawachi, with a reasonable expectation of success in producing a separator suitable for use in a lead-acid battery. 
Regarding claim 8, Modified Oyama therefore reads on the claim limitation “wherein the porous body contains inorganic fibers” because glass fibers are inorganic fibers.
Regarding claim 9, Modified Oyama reads on the claim limitation “wherein the porous body contains glass fibers.”

Regarding claim 12 and 13, Modified Oyama meets the limitations of the porous body of claim 3 as set forth above. Modified Oyama accordingly discloses wherein the porous body of Example 1 is comprised of 100 parts by mass of the PP/PE core-sheath fiber, 100 parts by mass of magnesium oxide, 100 parts by mass of N-2-methylpyrrolidone (NMP), and 30 parts by mass of polyvinylidene fluoride (PVDF) for a total 330 parts by mass of the porous body, as described in the analysis of claim 1 above. Oyama further discloses wherein a porous body may be comprised of glass fibers, such as in Comparative Example 1 where a glass non-woven separator was produced using chopped strand glass fibers (pg. 8, para. 56). 
Furthermore, Kawachi teaches a separator for a liquid lead-acid battery produced via wet papermaking that is comprised of a core-sheath type fiber and is further comprised of glass fiber at 10% to 30% by mass [0011].
It would therefore be obvious to one of ordinary skill to combine the porous body of Modified Oyama such that it further included glass fibers at between 10% by mass to 30% by mass, as taught by Kawachi, with a reasonable expectation of success in producing a separator suitable for use in a lead-acid battery. It is obvious to one of ordinary skill in the art to combine prior art elements (glass fibers with a porous body comprised of a PP/PE core-sheath fiber) when the combination yields no more than a predictable result (a suitable separator for use in a battery). See MPEP 2143(I)(A).
In the modification above, in order for one of ordinary skill in the art to reach the lower end of the range at 10% by mass of glass fibers, as taught by Omaru, and without removing any original portions of the porous body of Modified Oyama, they would have to add approximately 36.7 parts by mass glass fiber with respect to the now 366.7 total parts by mass of the porous body. 
Regarding claim 12, a 10% by mass glass fiber combination as set forth above means that Wf = 36.7 because glass fibers are inorganic fibers. 
Oyama further discloses that inorganic particles, such as magnesium oxide, are included for insulating purposes (pg. 2, para. 15). In accordance with the 112b rejection of claim 12 set forth above, the claim limitation “particles” in light of the specification is interpreted as particles other than the particles comprising the core-sheath fiber and the resin body. Accordingly, the MgO particles of Modified Oyama read on the claimed “particles” such that Wp = 100 parts by mass (of the magnesium oxide). 
Therefore, Wp = 100 parts by mass (of the magnesium oxide), Wf = 36.7 parts by mass (of the inorganic glass fibers) and Wb = 30 parts by mass (of the PVDF), which results in (Wp + Wf)/Wb equal to approximately 4.6. 
At the upper end of the range taught by Omaru, one of ordinary skill in the art would have to add approximately 141.4 parts by mass of glass fibers without removing any original portions of the porous body of Oyama to reach 30% by mass of glass fiber with respect to the now 471.4 total parts by mass of the porous body. In this case, Wf = 141.4 parts by mass as set forth above, Wp = 100 parts by mass (of the magnesium oxide), and Wb = 30 parts by mass (of the PVDF), which results in (Wp + Wf)/Wb equal to approximately 8.0. 
Therefore, the porous body of Modified Oyama in view of Kawachi, with 10% to 30% by mass glass fibers, has a range of (Wp + Wf)/Wb between approximately 4.6 and 8.0. This range partially overlaps with the claimed range of less than 7.0. The Courts have held that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05(I). Therefore, Modified Oyama in view of Kawachi reads on the claim limitation “wherein the porous body contains particles and inorganic fibers and when a weight of the particles contained in the porous body is Wp (g), a weight of the inorganic fibers is Wf (g), and a weight of the resin binder solid content is Wb (g), Wp, Wf, and Wb satisfy (Wp + Wf)/Wb < 7.0.”

Regarding claim 13, the same modification as made above for claim 12 with respect to the 10% by mass to 30% by mass glass fiber combination as taught by Omaru leads to a similar analysis. In this case, the magnesium oxide particles are interpreted as the claimed inorganic particles, such that Wi = 100 parts by mass of the magnesium oxide. The glass fibers ranging from 10% by mass to 30% by mass result in a range of Wg, from Wg = 36.7 parts by mass to Wg = 141.7 parts by mass. The resin binder Wb = 30 parts by mass of PVDF. Therefore, the porous body of Modified Oyama in view of Kawachi, with 10% to 30% by mass glass fibers, has a range of (Wi + Wg)/Wb between approximately 4.6 and 8.0. This range partially overlaps with the claimed range of less than 7.0. The Courts have held that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05(I). Therefore, Modified Oyama in view of Kawachi reads on the claim limitation “wherein the porous body contains inorganic particles and glass fibers and when a weight of the inorganic particles contained in the porous body is Wi (g), a weight of the glass fibers is Wg (g), and a weight of the resin binder solid content is Wb (g), Wi, Wg, and Wb satisfy (Wi + Wg)/Wb < 7.0.”

Regarding claim 21, Modified Oyama meets the limitations of the porous body of claim 12 as set forth above. In accordance with the 112b rejection of claim 21 set forth above, Modified Oyama reads on the claim limitation “wherein the (Wp + Wf)/Wb satisfies (Wp+Wf)/Wb>0.6” because the disclosed range of approximately 4.6 to 8.0 as set forth above in claim 13 is greater than 0.6.

Regarding claim 22, Modified Oyama meets the limitations of the porous body of claim 13 as set forth above. Modified Oyama accordingly reads on the claim limitation “wherein the (Wi + Wg)/Wb satisfies (Wi+Wg)/Wb>0.6” because the disclosed range of approximately 4.6 to 8.0 as set forth above in claim 13 is greater than 0.6.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al (JP 2015060686 A) (provided in Information Disclosure Statement filed by Applicant on 27 October 2020) (references herein made with respect to English Machine Translation attached) in view of McVerry et al. (US 2018/0159106 A1) as applied to claim 3 above and further in view of Omaru et al. (US 2017/0077475 A1) and Kawachi et al. (JP 2006310274 A) (provided in Information Disclosure Statement filed by Applicant on 27 October 2020) (references herein made with respect to English Machine Translation attached).

Regarding claim 14, Modified Oyama meets the limitations of the porous body of claim 3 as set forth above. Modified Oyama accordingly discloses wherein the melting component, the polyethylene, has a melting point of 135°C, as set forth above in the analysis of claim 1. Additionally set forth above in claim 1, the core-sheath fiber is present in the porous body of Oyama in 100 parts by weight. Modified Oyama fails to provide details regarding the mass ratio of the melting component, PE, relative to the sheath component, PP.
Omaru teaches a separator intended to be used in a rechargeable battery and using a core-sheath type fiber [0104]. Omaru further teaches that the core is polypropylene, the sheath is polyethylene, and the two components each have 50% by mass of the core-sheath fiber [0104]. 
It would therefore be obvious to one of ordinary skill in the art to modify the PP/PE core-sheath fiber of Modified Oyama such that the PP and PE components are in equal parts, i.e. each is provided at 50% by mass, as taught by Omaru, with a reasonable expectation of success in providing a suitable separator for use in a battery. 
Modified Oyama therefore reads on the claim limitation “wherein an amount of a melting component having a melting point of lower than 200°C in the sheath-core type binder fibers contained in 100 parts by weight of the porous body, ranges from 5.0 parts by weight to 50 parts by weight” because the PE is contained in the sheath-core type binder fibers in 50 parts by weight relative to 100 parts by weight of the sheath-core.
Modified Oyama accordingly discloses wherein the porous body of Example 1 is comprised of 100 parts by mass of the PP/PE core-sheath fiber (50 parts by mass of both PP and PE as taught by Omaru above), 100 parts by mass of magnesium oxide, 100 parts by mass of N-2-methylpyrrolidone (NMP), and 30 parts by mass of polyvinylidene fluoride (PVDF) for a total 330 parts by mass of the porous body. Oyama further discloses wherein a porous body may be comprised of glass fibers, such as in Comparative Example 1 where a glass non-woven separator was produced using chopped strand glass fibers (pg. 8, para. 56). 
Furthermore, Kawachi teaches a separator for a liquid lead-acid battery produced via we papermaking that is comprised of a core-sheath type fiber and is further comprised of glass fiber at 10% to 30% by mass [0011].
It would therefore be obvious to one of ordinary skill to combine the porous body of Modified Oyama such that it further included glass fibers at between 10% by mass to 30% by mass, as taught by Kawachi, with a reasonable expectation of success in producing a separator suitable for use in a lead-acid battery. It is obvious to one of ordinary skill in the art to combine prior art elements (glass fibers with a porous body comprised of a PP/PE core-sheath fiber) when the combination yields no more than a predictable result (a suitable separator for use in a battery). See MPEP 2143(I)(A). 
The modification above combining glass fibers with the porous fiber such that the porous body has 10% by mass to 30% by mass of glass fibers corresponds to (Wi + Wg)/Wb ranging from approximately 4.6 to 8.0, as explained in the similar modification in the claim 13 analysis above. This range partially overlaps with the claimed range of less than 7.0. The Courts have held that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05(I). Modified Oyama therefore reads on the claim limitation “the porous body contains inorganic particles and glass fibers, and when a weight of the inorganic particles contained in the porous body is Wi (g), a weight of the glass fibers is Wg (g), and a weight of the resin binder solid content is Wb (g), Wi, Wg, and Wb satisfy (Wi + Wg)/Wb < 7.0.”

Regarding claim 35, Modified Oyama meets the limitations of the porous body of claim 14 as set forth above. Modified Oyama accordingly reads on the claim limitation “wherein the (Wi + Wg)/Wb satisfies (Wi+Wg)/Wb>0.6” because the disclosed range of approximately 4.6 to 8.0 as set forth above in claim 14 is greater than 0.6.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al (JP 2015060686 A) (provided in Information Disclosure Statement filed by Applicant on 27 October 2020) (references herein made with respect to English Machine Translation attached) in view of McVerry et al. (US 2018/0159106 A1) as applied to claim 3 above and further in view of Kim et al. (KR 20170116611 A) (references herein made with respect to English Machine Translation attached).

Regarding claim 17, Modified Oyama meets the limitations of the porous body of claim 3 as set forth above. Modified Oyama further discloses wherein the melting point of polypropylene (PP) is 185°C and the melting point of the polyethylene (PE) is 135°C (pg. 7, para. 45). Therefore, the polyethylene sheath will melt before the polypropylene core and is the melting component. Modified Oyama further discloses that additional fibers that may be contained in the separator other than polyolefin fibers include polyesters such as butylene terephthalate and polycyclohexanedimethylene terephthalate (pg. 5, para. 31). 
Kim teaches a core-sheath type composite nanofiber which is useful as a separator for an electrode [0004]. Kim further teaches that a suitable material for a sheath is a low-melting-point polyester with a melting temperature at or below 130°C [0043]. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the porous body of Modified Oyama such that the sheath material of polyethylene was replaced by a low-melting-point polyester material, as taught by Kim, with a reasonable expectation of success in providing a separator suitable for use in a battery. It is obvious to substitute one prior art element for another when the substitution yields no more than predictable results. See MPEP 2143(I)(B). Modified Oyama therefore reads on the claim limitation “wherein a melting component of the sheath-core type binder fiber is polyester having a melting point of lower than 200°C.”

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al (JP 2015060686 A) (provided in Information Disclosure Statement filed by Applicant on 27 October 2020) (references herein made with respect to English Machine Translation attached) in view of McVerry et al. (US 2018/0159106 A1) as applied to claim 3 above and further in view of Matsuoka et al. (CN 102986060 A) (references herein made with respect to English Machine Translation attached).

Regarding claim 28, Modified Oyama meets the limitations of the porous body of claim 3 as set forth above. Modified Oyama further discloses wherein the melting point of polypropylene (PP) is 185°C and the melting point of the polyethylene (PE) is 135°C (pg. 7, para. 45). Therefore, the polypropylene core will melt after the polyethylene sheath and is the non-melting component. Modified Oyama further discloses that additional fibers that may be contained in the separator other than polyolefin fibers include polyesters such as butylene terephthalate and polycyclohexanedimethylene terephthalate (pg. 5, para. 31). Modified Oyama fails to disclose wherein the non-melting component, the core, is polyester having a melting point of 200°C or higher.
Matsuoka teaches a separator for a lithium ion battery formed via wet papermaking [0078]. Matsuoka further teaches wherein the separator includes a core-sheath type composite fiber and that suitable fiber combinations include polyethylene/polyester copolymers and polypropylene/polyethylene [0073]. In an embodiment including polyethylene and a polyester, polyethylene terephthalate, Matsuoka teaches that polyethylene terephthalate has a melting point of 253°C.
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sheath-core structure of Modified Oyama such that the core of polypropylene was replaced by a core of polyethylene terephthalate, as taught by Matsuoka, with a reasonable expectation of success in providing a separator suitable for use in a battery. It is obvious to substitute one prior art element for another when the substitution yields no more than predictable results. See MPEP 2143(I)(B). Modified Oyama therefore reads on the claim limitation “wherein a non-melting component of the sheath-core type binder fiber is polyester having a melting point of 200°C or higher” because the non-melting component, the core, is polyethylene terephthalate, which has a melting point higher than 200°C.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al (JP 2015060686 A) (provided in Information Disclosure Statement filed by Applicant on 27 October 2020) (references herein made with respect to English Machine Translation attached) in view of McVerry et al. (US 2018/0159106 A1) as applied to claim 3 above and further in view of Tsukuda et al. (JP 2003268662 A) (references herein made with respect to English Machine Translation attached).

Regarding claim 29, Modified Oyama meets the limitations of the porous body of claim 3 as set forth above. Modified Oyama accordingly discloses wherein the porous body of Example 1 is comprised of 100 parts by mass of the PP/PE core-sheath fiber, 100 parts by mass of magnesium oxide, 100 parts by mass of N-2-methylpyrrolidone (NMP), and 30 parts by mass of polyvinylidene fluoride (PVDF), as set forth in the analysis of claim 1 above. Modified Oyama teaches that additional fibers may be contained in the separator other than polyolefin fibers, such as wholly aromatic polyamides, semiaromatic polyamides, aliphatic polyamides, ethylene-vinyl alcohol copolymers, and polyethylene terephthalate (pg. 5, para 31). Modified Oyama fails to disclose in the present embodiment wherein the separator is comprised of organic fibers other than those included in the sheath-core type fibers.
Tsukuda teaches a nonwoven fabric comprised of a core-sheath conjugate fiber [0010] intended to be used as a separator in a capacitor [0012]. Tsukuda further teaches that a liquid crystalline polymer fiber, such as wholly aromatic liquid crystalline polymer fibers such as wholly aromatic polyamides may be included in the separator and provides excellent heat resistance [0024]. Tsukuda further reaches that wholly aromatic liquid crystalline polymer fibers have a melting point of 250°C or more.
It would therefore be obvious to one of ordinary skill in the art to modify the porous body of Modified Oyama such that it further included wholly aromatic polyamides, as taught by Oyama and Tsukuda, with a reasonable expectation of success in providing a suitable separator with excellent heat resistance. Modified Oyama therefore reads on the claim limitation “wherein the porous body contains organic fibers having a melting point of 200°C or higher, excluding the sheath-core type binder fibers” because the wholly aromatic polyamides are organic fibers having a melting temperature of 250°C or more, which is wholly encompassed by the claimed range of 200°C or more.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al (JP 2015060686 A) (provided in Information Disclosure Statement filed by Applicant on 27 October 2020) (references herein made with respect to English Machine Translation attached) in view of McVerry et al. (US 2018/0159106 A1) as applied to claim 3 above and further in view of Kusakabe et al. (US 2019/0051878 A1).

Regarding claim 34, Modified Oyama meets the limitations of the porous body of claim 3 as set forth above. Modified Oyama accordingly discloses wherein the porous body may be used as a separator in a battery such as a lead acid storage battery or a molten salt battery, as set forth in the analysis of claim 3. Oyama further discloses wherein a molten salt battery is comprised of a positive electrode, a negative electrode, and molten salt as an electrolyte (pg. 1, para. 3). 
McVerry teaches that a lead acid storage battery employs the reaction of lead and lead acid with a sulfuric acid electrolyte. Modified Oyama fails to provide additional details regarding the polarity of the electrode materials and the concentration of the electrolyte.
Kusakabe teaches that a lead storage battery with a nonwoven fabric separator provided with a two-component sheath-core structure [0085]. Kusakabe further teaches wherein the negative electrode plate is lead, the positive electrode plate is lead oxide and the electrolytic solution is a dilute sulfuric acid having a specific gravity of 1.28 [0172].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the porous body of Modified Oyama as the separator between electrodes in a lead acid storage battery having a lead oxide positive electrode, a lead negative electrode, and dilute sulfuric acid, as taught by Kusakabe, with a reasonable expectation of success in providing a conventional lead acid storage battery as known in the art. It is obvious to one of ordinary skill in the art to combine prior art elements when the combination yields no more than predictable results. See MPEP 2143(I)(A). Modified Oyama therefore reads on the claim limitation “A lead acid storage battery containing an electrolytic cell, a lead oxide positive electrode, a lead negative electrode, and dilute sulfuric acid, wherein the porous body according to claim 3 is disposed between the lead oxide positive electrode and the lead negative electrode.”

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al (JP 2015060686 A) (provided in Information Disclosure Statement filed by Applicant on 27 October 2020) (references herein made with respect to English Machine Translation attached) in view of McVerry et al. (US 2018/0159106 A1) and further in view of Omaru et al. (US 2017/0077475 A1) as applied to claim 5 above and further in view of Kusakabe et al. (US 2019/0051878 A1).

Regarding claim 36, Modified Oyama meets the limitations of the porous body of claim 5 as set forth above. Modified Oyama accordingly discloses wherein the porous body may be used as a separator in a battery such as a lead acid storage battery or a molten salt battery, as set forth in the analysis of claim 3. Oyama further discloses wherein a molten salt battery is comprised of a positive electrode, a negative electrode, and molten salt as an electrolyte (pg. 1, para. 3). 
McVerry teaches that a lead acid storage battery employs the reaction of lead and lead acid with a sulfuric acid electrolyte. Modified Oyama fails to provide additional details regarding the polarity of the electrode materials and the concentration of the electrolyte.
Kusakabe teaches that a lead storage battery with a nonwoven fabric separator provided with a two-component sheath-core structure [0085]. Kusakabe further teaches wherein the negative electrode plate is lead, the positive electrode plate is lead oxide and the electrolytic solution is a dilute sulfuric acid having a specific gravity of 1.28 [0172].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the porous body of Modified Oyama as the separator between electrodes in a lead acid storage battery having a lead oxide positive electrode, a lead negative electrode, and dilute sulfuric acid, as taught by Kusakabe, with a reasonable expectation of success in providing a conventional lead acid storage battery as known in the art. It is obvious to one of ordinary skill in the art to combine prior art elements when the combination yields no more than predictable results. See MPEP 2143(I)(A). Modified Oyama therefore reads on the claim limitation “A lead acid storage battery containing an electrolytic cell, a lead oxide positive electrode, a lead negative electrode, and dilute sulfuric acid, wherein the porous body according to claim 5 is disposed between the lead oxide positive electrode and the lead negative electrode.”

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al (JP 2015060686 A) (provided in Information Disclosure Statement filed by Applicant on 27 October 2020) (references herein made with respect to English Machine Translation attached) in view of McVerry et al. (US 2018/0159106 A1) and further in view of Kawachi et al. (JP 2006310274 A) (provided in Information Disclosure Statement filed by Applicant on 27 October 2020) (references herein made with respect to English Machine Translation attached) as applied to claim 13 above and further in view of Kusakabe et al. (US 2019/0051878 A1).

Regarding claim 37, Modified Oyama meets the limitations of the porous body of claim 13 as set forth above. Modified Oyama accordingly discloses wherein the porous body may be used as a separator in a battery such as a lead acid storage battery or a molten salt battery, as set forth in the analysis of claim 3. Oyama further discloses wherein a molten salt battery is comprised of a positive electrode, a negative electrode, and molten salt as an electrolyte (pg. 1, para. 3). 
McVerry teaches that a lead acid storage battery employs the reaction of lead and lead acid with a sulfuric acid electrolyte. Modified Oyama fails to provide additional details regarding the polarity of the electrode materials and the concentration of the electrolyte.
Kusakabe teaches that a lead storage battery with a nonwoven fabric separator provided with a two-component sheath-core structure [0085]. Kusakabe further teaches wherein the negative electrode plate is lead, the positive electrode plate is lead oxide and the electrolytic solution is a dilute sulfuric acid having a specific gravity of 1.28 [0172].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the porous body of Modified Oyama as the separator between electrodes in a lead acid storage battery having a lead oxide positive electrode, a lead negative electrode, and dilute sulfuric acid, as taught by Kusakabe, with a reasonable expectation of success in providing a conventional lead acid storage battery as known in the art. It is obvious to one of ordinary skill in the art to combine prior art elements when the combination yields no more than predictable results. See MPEP 2143(I)(A). Modified Oyama therefore reads on the claim limitation “A lead acid storage battery containing an electrolytic cell, a lead oxide positive electrode, a lead negative electrode, and dilute sulfuric acid, wherein the porous body according to claim 13 is disposed between the lead oxide positive electrode and the lead negative electrode.”
Response to Arguments
Applicant's arguments filed 19 April 2022 have been fully considered but they are not persuasive. 
Regarding the 112(b) rejection of the term “particles,” Applicant alleges that the metes and bounds of the term particles are clearly defined and references [0011], [0013], [0044], [0048], [0049], and Table 1 of the Specification.
However, in the cited portions of the specification, Applicant fails to address the breadth of the term “particles,” of which all matter is comprised. While applicant is free to be their own lexicographer and may use terms in a manner contrary to their ordinary meaning, the written description must clearly redefine the terms. See MPEP 2173.05(a). In this case, the use of the term “particles” throughout the specification is defined only to the extent that the particles may or may not include the particles of other battery components, such as the sheath-core binder fibers and the resin binder and an explicit definition is not provided. In Table 1, it appears that the particles are distinct from the inorganic fiber, sheath-core type binder fiber, organic fiber, and resin binder, but those materials too contain particles such that the claim language “wherein the porous body contains particles” may further constitute the particles comprising the fiber battery components. 
Therefore, the claim limitation “wherein the porous body contains particles and inorganic fibers and when a weight of the particles contained in the porous body is Wp (g), a weight of the inorganic fibers is Wf (g), and a weight of the resin binder solid content is Wb (g)…” is rendered unclear because the scope of the weight of the particles contained in the porous body is not clearly redefined in the specification beyond its ordinary meaning (the ordinary meaning being that the weight of the particles in the porous body corresponds to the weight of the porous body). Furthermore, because the scope of the weight of the particles Wp are unclear, the claimed expression “(Wp + Wf)/Wb” is similarly unclear.
Regarding the 103 rejection of claims 2-3, which are limitations in newly amended claim 1, Applicant alleges that Oyama does not read on the claimed porous body wherein the porous body is a separator for a lead acid battery, because Oyama is directed toward a separator for a molten salt battery, citing Table A as support for the distinguishing features between the two types of batteries. This is not persuasive because the claim language “for a lead acid battery” is a statement of intended use and is thus given patentable weight to the extent that it imparts a structural difference to the separator. Applicant does not claim a lead acid battery, and Modified Oyama reads on the claimed structure of the separator wherein no structure is tied to the cited differences in the batteries. In particular, McVerry teaches that polyolefinic separators are suitable in both lead acid and molten salt batteries. Although the battery of Oyama may have a different constitution and charge-discharge mechanism, one of ordinary skill in the art would presume that the polyolefinic separator of Oyama would have a reasonable expectation of success in a lead acid storage battery in light of the teachings of McVerry. 
Therefore, the separator of Oyama is reasonably expected to be capable of performing the intended use as a separator for a lead acid battery with no structural difference necessary. The Courts have held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II).
Regarding the rejection of claim 1, Applicant also points to the teaching of Oyama cited in the Office Action wherein Oyama specifies that the content of the binder in the porous body is most preferably between 5 mass % and 50 mass % as being deficient for the rejection, because the mass % is in relation to the inorganic and organic fillers as opposed to the entire porous body.
The Examiner notes that the rejection of claim 1 regarding the resin binder solid content is not from the teaching above, but rather of the calculations of the disclosed mass compositions of the separator components in Example 1 of Oyama. In particular, the separator embodiment disclosed in Example 1 of Oyama is comprised of 100 parts by mass of a PP/PE core-sheath composite fiber with 100 parts by mass of magnesium oxide, 100 parts by mass of NMP, and 30 parts by mass of polyvinylidene fluoride (PVDF) added as a binder (pg. 7, para. 45). PVDF is therefore present in 30 parts by mass to 330 parts by mass total of the porous body, which is equivalent to approximately 9% by mass, which reads on the claim limitation “wherein a resin binder solid content is contained in an amount of more than 5.0 parts by weight and less than 50 parts by weight relative to 100 parts by weight of the porous body” because calculating parts by weight of a part relative to parts by weight of a whole is an equivalent metric to mass % wherein the instantly claimed range is 5% by mass to 50% by mass for the resin binder solid content.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728